In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-3009

R ICHARD B ETKER,
                                              Plaintiff-Appellee,
                              v.

R ODOLFO G OMEZ, Police Officer,
                                          Defendant-Appellant.


          Appeal from the United States District Court
               for the Eastern District of Wisconsin.
          No. 2:08-cv-00760-LA—Lynn Adelman, Judge.



      A RGUED JUNE 8, 2012—D ECIDED S EPTEMBER 5, 2012




 Before P OSNER, F LAUM, and W ILLIAMS, Circuit Judges.
  W ILLIAMS, Circuit Judge. Richard Betker was shot
twice during a late-night police raid on his home. The
officer who shot him was part of a tactical unit executing
a no-knock search warrant secured by Officer Rodolfo
Gomez. Officer Gomez obtained the warrant after
receiving information from Debbie Capol, the estranged
sister of Richard’s wife, Sharon, regarding Sharon being
a convicted felon allegedly in possession of a firearm.
2                                             No. 11-3009

Capol now swears that most of the information that
Officer Gomez related in his affidavit to support the
warrant’s issuance was not true.
   Richard sued Officer Gomez under section 1983 for
violating his Fourth Amendment right to be free from
unreasonable searches and seizures. Richard claims
that Officer Gomez made a series of false or misleading
statements in the affidavit that he submitted to obtain
the no-knock search warrant and that without those
statements probable cause would not have existed. At
the close of discovery, Officer Gomez moved the
district court for qualified immunity. The district court
denied the motion and Officer Gomez now appeals. We
conclude that qualified immunity is not appropriate in
this case because Betker has produced sworn deposi-
tion testimony of Sharon’s estranged sister contra-
dicting Officer Gomez’s probable cause affidavit. If be-
lieved, that deposition testimony would establish that
Officer Gomez knowingly or with reckless disregard for
the truth made false or misleading statements in the
affidavit. Absent Officer Gomez’s false statements, proba-
ble cause for the no-knock warrant would not have
existed. Therefore, we affirm the district court’s denial
of Gomez’s request for qualified immunity.


                  I. BACKGROUND
  At 10:00 p.m. on August 4, 2006, roughly fifteen
officers from the Milwaukee Police Department’s Tactical
Enforcement Unit (TEU) executed a no-knock search
warrant on the home of Richard and Sharon Betker on a
No. 11-3009                                             3

tip from Sharon’s estranged sister indicating that Sharon
was a felon in possession of a firearm. Upon arrival,
officers smashed the home’s front window as a “distrac-
tion.” They activated their red and blue police lights and
beamed a powerful, blinding spotlight through the
broken window and into the home. Sharon and Richard
Betker, comfortably asleep in bed, were suddenly awak-
ened by the violent crash of shattered glass and became
disoriented by the loud, screaming voices and the
bright, flashing lights. Unable to comprehend the com-
mands being shouted by TEU officers, Richard instinc-
tively thought that his home had been invaded. He
grabbed one of his firearms, crouched behind a wall
next to the couple’s bedroom doorway, and shouted,
“Who are you? What do you want? Who are you, who
the f__ are you!” Receiving no response, and feeling
that his and his wife’s safety were at risk, Richard
extended his arm into the doorway and brandished
his weapon to show the apparent intruders that he
was armed and ready to defend his domain.
   Seeing Richard’s outstretched arm holding a weapon,
TEU Officer Allen Groszczyk immediately fired. His
first shot penetrated the door and bedroom wall, hitting
Richard in his hand. Groszczyk’s other shots traveled
the same path and struck Richard’s shoulder. With
Richard down, officers swarmed the room and detained
both him and his wife. Although Officer Groszczyk
claims to have yelled “search warrant—police!” before
firing, Richard denies hearing or comprehending any
verbal notifications or instructions.
4                                               No. 11-3009

  With Richard and Sharon securely in custody, the TEU
officers began a search of the residence. Officer Rodolfo
Gomez was one of the officers who searched the
home. He discovered and seized live ammunition and a
number of weapons, including five rifles, four shotguns,
and a revolver. Other TEU officers found another hand-
gun located between the headboard and mattress of
the couple’s bed and one more by Richard’s bedside
table. Richard was arrested for recklessly endangering
the safety of others in violation of Wisconsin Statute
§ 941.30. However, he was never charged. And all of
the weapons seized that night have since been returned.
   A few days earlier, on July 27, 2006, Debbie Capol called
the MPD’s “Gun Hotline” to report that her estranged
sister, Sharon Betker, was a felon in possession of a
firearm. MPD established the hotline as part of a con-
certed campaign to reduce the number of illegal firearms
in Milwaukee. Citizens’ calls were usually answered
by MPD officers. When Capol called, she spoke to
Officer Rodolfo Gomez. Capol identified herself, pro-
vided her home address, telephone number, and date of
birth, and then asked whether it was illegal for a felon
to possess a firearm. Officer Gomez affirmatively re-
sponded. Capol then described her sister’s alleged crime.
  The parties dispute the content of Capol’s initial state-
ment to Gomez, as well as what she said to him during
their subsequent conversations. Since this case was ap-
pealed from a denial of qualified immunity, we
construe the facts and evidence in the light most
favorable to the plaintiff, Jewett v. Anders, 521 F.3d 818,
No. 11-3009                                             5

822-23 (7th Cir. 2008), and we do that in the narrative
that follows.
  When Capol first spoke to Officer Gomez on July 27,
2006, she told him that Sharon was a convicted felon
and that Sharon and her husband, Richard, possessed
numerous firearms in their Franklin, Wisconsin home.
However, she made clear that she had not personally
seen the firearms in question because she had last
visited Sharon’s home five years earlier, in 2001. Capol
also told Gomez that in light of her rocky relationship
with her sister she “was concerned about appearing to
want to ‘burn’ Sharon, or have Sharon arrested.” Even so,
she expressed fear for her own safety because, moments
earlier, her son, Zachariah Hamburg, had informed her
that Sharon said she would shoot Capol if Capol ever
“drove down 76th Street,” where Sharon lived. Zachariah
relayed the threat to his mother after he and Sharon
had an argument. Capol immediately called the gun
hotline.
  After speaking with Capol, Officer Gomez conducted
a preliminary investigation. This consisted of a “property
check” to confirm Sharon and Richard’s ownership of
the home on 76th Street, a brief “drive by” the home, four
days later, to take photos and “verify the address and
location of the residence,” and a routine background
check to determine if Sharon had, in fact, been convicted
of a felony. Officer Gomez’s preliminary investigation
revealed that Sharon was convicted of credit card fraud
in 1982, a felony at that time, and she lived with her
husband Richard at the house on 76th Street. Officer
6                                             No. 11-3009

Gomez never spoke to Zachariah to corroborate Capol’s
account of Sharon’s alleged threat. He did not speak
directly with Sharon or Richard. And he did not attempt,
in any way, to independently verify that Sharon
and Richard kept firearms in their home.
  But Gomez did contact Capol again, on August 3, 2006.
Capol reiterated that she had not been to Sharon’s
home since 2001, but said that when she was last there she
saw a gun in Sharon’s bedroom, gun holsters on each
side of the bed, and a gun in a cabinet that Sharon
said was there “in case anybody was to mess around
with the garage, the cars, or . . . [the] barn.” Richard,
according to Capol, possessed hunting rifles and stuffed
game, hunted illegally, and was once arrested for killing
a coyote. Capol reported that Richard and Sharon main-
tained a home “full of guns.” She reached this con-
clusion based on her pre-2001 visits and information
she received from her boyfriend, Dennis Ham-
burg—who had been told by another friend, William
Acker, that the Betkers recently had a “rummage sale”
during which they did not sell any firearms (the implica-
tion being that the Betkers had guns in the past and did
not sell any, so they must still have them). Neither Capol
nor Dennis attended the rummage sale. And Officer
Gomez did not attempt to contact Acker to obtain
more information about what he did or did not see
while at the Betker’s home.
  Following this conversation, Officer Gomez ran a
routine background check on Richard, confirming that
Richard had once been arrested for illegally shooting
No. 11-3009                                              7

and killing a coyote (a Milwaukee ordinance violation).
The next day, August 4, 2006, Officer Gomez drafted a
form affidavit to present to the County Court Commis-
sioner to obtain a no-knock search warrant for the
Betker home. Accepting the advice of the Assistant
District Attorney, Officer Gomez contacted the
Wisconsin Department of Natural Resources (“DNR”) to
determine if Richard had obtained the proper hunting
permits. The DNR check revealed that Richard had ob-
tained hunting licenses in four out of the five previous
years. Officer Gomez incorporated this information into
his affidavit and presented it to the ADA, who signed
it without delay.
  The relevant parts of the affidavit that Officer Gomez
submitted to the Commissioner stated:
   4) The affiant knows through personal involve-
   ment in this investigation and through reports
   and documents . . . that a convicted felon named
   Sharon Marie Betker (Capol), white female . . . is
   reported to be in possession of at least 1 handgun,
   a dark colored semi-automatic handgun, at her
   residence. . . . A known citizen witness, who
   wishes to remain anonymous, stated that within
   the last 5 days, the informant has observed
   BETKER in possession or control of at least one
   handgun, at the above-described address. In
   addition, the informant stated that Betker and
   her husband RICHARD BETKER (w/m . . . ) possess
   numerous hunting rifles and that they both
   engage in illegal hunting and the informant has
8                                             No. 11-3009

    seen stuffed animals like eagles, which are a pro-
    tected species, in the residence. Affiant checked
    with the Wisconsin Department of Natural Re-
    sources and confirmed that Richard Betker at
    the above address obtained a Resident Gun Deer
    License in 2001 and a Small Game License in
    2003, thus corroborating the information related
    to firearms at the residence.
    The witness gave a detailed description of the
    address that affiant later corroborated in person.
    In addition, affiant went to the location and ob-
    served a female matching the informant’s descrip-
    tion of BETKER at the residence. (The informant
    describes BETKER as a white female 5’6"-5’7",
    250lbs).
    The confidential informant states that he/she
    is familiar with weapons and the affiant con-
    firmed through interrogation of the informant
    that the informant had a sound understanding
    of firearms, and knows the difference between
    semi-automatic weapons, revolvers, rifles, shot-
    guns, and non-firearm weapons such as com-
    pressed air guns. Affiant knows through an
    NCIC check . . . that BETKER is a convicted felon
    from Case #1982CF004956, Theft by Fraud.
    5) The affiant believes that the informant is a
    credible person because the informant has given
    law enforcement officers information, which has
    been directly corroborated by the knowledge
    and past experience of law enforcement officers.
No. 11-3009                                              9

    The informant is a citizen witness with prior
    criminal convictions but is not currently under
    indictment in Milwaukee County for any
    criminal charges.
    6) Affiant knows that firearms are not readily
    consumed and that they remain in close
    proximity to individuals engaged in ongoing
    criminal enterprises.
    ***
    9) That it is common for more than one firearm
    to be located in a residence and that the informa-
    tion presented in this affidavit forms the basis
    to request a NO-KNOCK warrant. Specifically
    affiant states that the possession of firearms on
    person(s) involved in criminal activity, or having
    immediate access to them, possesses a severe
    and real threat to the safety of the officers exe-
    cuting the search warrant.
(Alteration of ¶ 6 in original).
  The Commissioner immediately granted Officer Gomez’s
request for a no-knock warrant. Within a few hours, Officer
Gomez contacted Capol once more to be sure that
the circumstances she previously described had not
changed and that she did not want to make any correc-
tions to her past statements. A few hours later, at
10:00 p.m., the TEU raided the Betkers’ home, Richard
was severely wounded, and the firearms in his home
were seized. Though he was shot multiple times,
Richard never fired his weapon.
10                                               No. 11-3009

  Richard brought this section 1983 action against several
of the officers involved with the raid (including Officer
Gomez), the police chief, and the City of Milwaukee. He
claimed that the defendants violated his constitutional
rights by obtaining and executing the no-knock search
warrant without probable cause. The defendants re-
moved this case to federal court and moved for
summary judgment. The court granted summary
judgment in favor of all of the defendants except Gomez.
The court found a genuine issue of material fact
regarding whether Gomez intentionally or with reckless
disregard for the truth made false or misleading rep-
resentations in the affidavit he submitted to obtain
the no-knock warrant. Officer Gomez appeals the
denial of his request for qualified immunity.


                      II. ANALYSIS
  The only issue presented on appeal is whether
Officer Gomez is entitled to qualified immunity. We
have jurisdiction to consider this interlocutory appeal
of the district court’s denial of Gomez’s request for quali-
fied immunity because it raises a “purely legal question.”
See Estate of Escobedo v. Bender, 600 F.3d 770, 778 (7th
Cir. 2010). Our review is de novo. Id.
   Qualified immunity shields a government official from
liability for civil damages unless his or her conduct violates
a clearly established principle or constitutional right of
which a reasonable person would have known at the time.
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Sanville v.
McCaughtry, 266 F.3d 724, 732 (7th Cir. 2011). There is a
No. 11-3009                                             11

two-part test for qualified immunity: “(1) whether the
facts, taken in the light most favorable to the plaintiff,
show that the defendants violated a constitutional
right; and (2) whether that constitutional right was
clearly established at the time of the alleged violation.”
McComas v. Brickley, 673 F.3d 722, 725 (7th Cir. 2012).
But we may address these questions in any order. Id.
  “A warrant request violates the Fourth Amendment
if the requesting officer knowingly, intentionally, or
with reckless disregard for the truth, makes false state-
ments in requesting the warrant and the false
statements were necessary to the determination that a
warrant should issue.” Knox v. Smith, 342 F.3d 651, 658
(7th Cir. 2003). We have said that a “reckless disregard
for the truth” can be shown by demonstrating that the
officer “entertained serious doubts as to the truth” of
the statements, had “obvious reasons to doubt” their
accuracy,” or failed to disclose facts that he or she “knew
would negate probable cause.” Beauchamp v. City of
Noblesville, Ind., 320 F.3d 733, 743 (7th Cir. 2003).
  An officer who knowingly or recklessly submitted
an affidavit containing false statements may still get
qualified immunity if he can establish that he had an
objectively reasonable basis for believing the facts in
the affidavit were sufficient to establish probable cause.
See Malley v. Briggs, 475 U.S. 335, 344 (1986). But
qualified immunity does not extend where an officer
knowingly or recklessly made false statements and “no
accurate information sufficient to constitute probable
cause attended the false statements.” Lawson v. Veruchi,
12                                           No. 11-3009

637 F.3d 699, 705 (7th Cir. 2010) (citation omitted). Al-
though the privilege of qualified immunity is a defense,
the plaintiff bears the burden of defeating it. Molina v.
Cooper, 325 F.3d 963, 968 (7th Cir. 2003).


 A. A Reasonable Jury Could Find that Officer Gomez
    Knowingly or with Reckless Disregard for the
    Truth Made False or Misleading Statements in
    His Affidavit.
  The dispute in this case centers on whether Officer
Gomez “knowingly or with reckless disregard for
the truth” made false or misleading statements in the
affidavit he submitted in support of his application for
the no-knock search warrant. The parties also disagree
about whether probable cause would have existed even
absent the alleged false and misleading statements. Our
task is to decide whether the record contains undisputed
evidence demonstrating Officer Gomez’s entitlement
to qualified immunity as a matter of law. See Olson v.
Tyler, 771 F.2d 277, 281-82 (7th Cir. 1985). Viewing the
facts in the light most favorable to Betker, as we must,
we agree that a reasonable jury could find that
Officer Gomez knowingly or with reckless disregard for
the truth made false statements in his affidavit, without
which probable cause for the no-knock warrant would
not have existed. Three (of the many) disputed facts
are particularly persuasive.
  First, in paragraph 4 of his affidavit, Officer Gomez
stated that the informant told him that “within the last
5 days” she “observed” Sharon “in possession or control
No. 11-3009                                              13

of at least one handgun” at the Betker’s home. Capol’s
deposition testimony, however, contradicts Gomez’s
assertion. Capol denied saying that she observed any
weapons in Sharon and Richard’s home because, as
she explained, “the last time [she] was in the house” was
in 2001. She testified that she did not personally see
Sharon with a gun five days before the warrant was
executed, but she “had somebody who did,” William
Acker. Acker told Dennis Hamburg, who in turn told
Capol. But Acker did not say that he had seen guns at
the Betker home. He said that he did not see the Betkers
selling any firearms at the rummage sale. From this
information, transmitted (and possibly transmuted)
through Dennis Hamburg, Capol concluded that the
Betkers’ home was “full of guns.” A reasonable jury
could find that Officer Gomez knowingly made a false
statement by swearing that Capol saw Sharon possess
a firearm at her home within the last five days.
  Second, Officer Gomez averred, also in paragraph 4 of
his affidavit, that Capol informed him that both Sharon
and Richard “possess numerous hunting rifles and that
they both engage in illegal hunting.” He also stated
that Capol said she was “familiar with weapons” and
“knows the difference between semi-automatic weapons,
revolvers, rifles, shotguns, and non-firearm weapons
such as compressed air guns.” These declarations—like
Officer Gomez’s statement that Capol personally
observed Sharon with a gun within the previous five
days—are inconsistent with Capol’s sworn deposition
testimony. Capol’s account is that she told Officer
Gomez that Richard “is a hunter . . ., has guns . . ., [and]
14                                             No. 11-3009

baited deer on his property,” not Sharon. Even Officer
Gomez does not deny this, admitting during his deposi-
tion that Capol told him that Richard owned hunting
rifles and occasionally hunted illegally, and his DNR
check revealed that Richard obtained hunting licenses
during four of the previous five years. Although
Officer Gomez claims that Capol told him that Sharon
kept a “dark colored semi-automatic pistol” near her
bed, Capol testified during her deposition that she was
unsure of “what kind of gun[s]” were in the Betkers’
home and recounted that when Officer Gomez had asked
her about particular types of guns she was confused
because she is “not a gun person.” A reasonable jury
could find that Officer Gomez knowingly made false
statements in his affidavit about that as well.
   Third, paragraph 6 of Officer Gomez’s affidavit
declared that Officer Gomez “knows that firearms are
not readily consumed and that they remain in close
proximity to individuals engaged in ongoing criminal
enterprises.” The parties dispute whether the preceding
sentence, which apparently was stricken from the
affidavit, had any bearing on the Commissioner’s
probable cause determination. That sentence linked “guns
and drugs,” and might have been reasonably construed
to suggest that Sharon, in addition to illegally possessing
firearms, was likely engaged in “drug distribution.”
Regardless, a reasonable jury might find that by
including the unaltered sentence in paragraph 6—which
might be technically true—Officer Gomez knowingly or
“with reckless disregard for the truth” intimated that
Sharon (and Richard) “engaged in ongoing criminal
No. 11-3009                                                15

enterprises,” without any reasonable basis for believing
that to be the case. This is especially true in light of para-
graph 9’s intimation that a no-knock warrant was neces-
sary because the person illegally possessing the firearm,
Sharon, was a person “involved in criminal activity.”


  B. Probable Cause Would Be Lacking Without Officer
     Gomez’s Material False Statements
  A reasonable jury could find that Officer Gomez know-
ingly or with reckless disregard for the truth made false
or misleading statements. So we must decide whether
probable cause would have existed for the no-knock
search warrant absent those disputed statements. A no-
knock warrant requires “reasonable suspicion that knock-
ing and announcing [the police’s] presence, under
the particular circumstances, would be dangerous or
futile, or that it would inhibit the effective investigation
of the crime by, for example, allowing the destruction
of evidence.” Richards v. Wisconsin, 520 U.S. 385, 394 (1997).
In Wisconsin, a person commits a crime if he or she is:
(1) a convicted felon (2) in possession of a firearm. Wis.
Stat § 941.29(2)(a); see also State v. Black, 624 N.W.2d 363,
370-71 (Wis. 2001). Possession in the statute “means
the defendant knowingly had actual physical control of
a firearm.” Black, 624 N.W.2d at 370-71. Because there is
no dispute that Officer Gomez confirmed Sharon’s
status as a convicted felon, we need only decide
whether, absent Officer Gomez’s false and misleading
statements, a reasonably prudent person would believe
that Sharon “possessed” a firearm. We think not.
16                                              No. 11-3009

  Our analysis is fairly straightforward. We eliminate the
alleged false statements, incorporate any allegedly
omitted facts, and then evaluate whether the resulting
“hypothetical” affidavit would establish probable cause.
See, e.g., United States v. Robinson, 546 F.3d 884, 888 (7th
Cir. 2008) (querying whether the “hypothetical affidavit”
would “still establish probable cause”); see also Whitlock
v. Brown, 596 F.3d 406, 411 (7th Cir. 2010) (“One way
of approaching the materiality question is to ask
‘whether a hypothetical affidavit that included the
omitted material would still establish probable cause.’ ”
(citation omitted)). “In making this determination, we
keep in mind that probable cause is a common-sense
inquiry requiring only a probability of criminal activity.”
Whitlock, 596 F.3d at 410-11. A search-warrant applica-
tion will be sufficient to support a probable-cause
finding if, “based on the totality of the circumstances,
the affidavit sets forth sufficient evidence to induce a
reasonably prudent person to believe that a search will
uncover evidence of a crime.” United States v. Peck, 317
F.3d 754, 756 (7th Cir. 2003).
  Eliminating the disputed statements would strip
Officer Gomez’s affidavit of details essential to a finding
of probable cause. The “hypothetical” affidavit would
effectually allege that Sharon is a convicted felon and
that an unidentified informant reported that Sharon’s
husband, Richard, likes to hunt and has been licensed
to hunt in the past. Accepting Capol’s version of the
events, Officer Gomez knew that Capol last saw guns
in the Betkers’ home five years earlier in 2001. She told
him that guns were still in the home, but she drew that
No. 11-3009                                               17

conclusion from Dennis Hamburg’s report to her that
he received from information from Acker about the
Betkers not selling any guns at their recent rummage
sale. And Gomez knew about Capol’s strained relation-
ship with Sharon, a fact that should have raised a red
flag. See Peck, 317 F.3d at 757. This was all of the infor-
mation Officer Gomez had to believe that Sharon
illegally possessed a firearm, and none of it was corrobo-
rated. Statements that are both unreliable and uncorrobo-
rated do not support probable cause. See United States v.
Bell, 585 F.3d 1045, 1053 (7th Cir. 2009); United States v.
Koerth, 312 F.3d 862, 871 (7th Cir. 2002).
  Officer Gomez’s affidavit stated that Capol personally
saw Sharon with a gun, but Capol denies telling him
that, under oath. This material fact dispute must be
resolved at trial. See Lawson, 637 F.3d at 705 (“[Judging]
the credibility of the competing versions . . . is a question
for the jury.”). Our conclusion is consistent with our
past cases finding no probable cause where the
affidavit submitted in support contains materially false
or misleading statements. In Lawson v. Veruchi, for
example, we found probable cause lacking where, like
here, the parties disputed the facts that the officer
alleged in the affidavit he submitted to obtain a warrant.
637 F.3d at 705. In that case, Kimberly Colvin was
assaulted by an unknown man, later identified as Jeffrey
W. Lawson (“Jeffrey W”). While investigating Colvin’s
complaint, Detective Veruchi presented Colvin with a
photo lineup that included a picture of Jeffery A. Lawson
(“Jeffery A”), which he had obtained by searching
“Jeffrey Lawson” in the jail-records system. Veruchi
18                                            No. 11-3009

showed Colvin a number of photos, which included
pictures of both Jeffrey W and Jeffery A. Colvin allegedly
identified Jeffrey W as the suspect, but Veruchi
flipped over the photos and told Colvin to sign the
photo of Jeffery A. Veruchi also showed the lineup to
another witness, who reported she could not identify
the suspect. That witness claimed to have ultimately
relented to Veruchi’s pressure to identify Jeffrey A, not-
withstanding her indication to Veruchi that she was
only about 75% sure he was the attacker. In the affidavit
he submitted to obtain an arrest warrant for Jeffery A,
Veruchi declared that Colvin identified Jeffery A as
the person who assaulted her, signed the back of his
photograph, and initialed the back of all other photos
in the lineup. He also stated that the second witness
identified Jeffery A about twenty seconds after she
said that she was not sure if she could identify the sus-
pect. Finding a material fact dispute over whether
Veruchi tricked Colvin and pressured the second
witness, we held that the plaintiff presented sufficient
evidence to support his claim that Veruchi knowingly
included false information in the arrest warrant applica-
tion, and Veruchi was not entitled to qualified im-
munity as a matter of law. Id. at 705.
  We reached a similar conclusion about probable cause
in Junkert v. Massey, 610 F.3d 364, 367 (7th Cir. 2010).
There, we found probable cause wanting because “the
sum of the [confidential source’s] information essentially
says that [he], a known thief and cocaine dealer,
claimed that he paid off his lawyer, also a cocaine
user, with stolen laptop computers at some unspecified
No. 11-3009                                               19

time and place.” Id. at 368. The confidential source, like
Capol here, lacked first-hand knowledge of the places to
be searched and the evidence to be discovered. We
did however shield the officer in Junkert from civil
liability because until then we had “never clearly held
that an affidavit materially similar to [the officer’s]
failed to establish probable cause,” and “the affidavit
was [not] so deficient on its face that [the officer’s]
reliance on it was unreasonable.” Id. at 369.
  Like in Lawson and Junkert, probable cause would
have been lacking here absent Officer Gomez’s disputed
declarations. This violated the Fourth Amendment’s
prohibition on unreasonable searches and seizures. See
Kentucky v. King, ___ U.S. ___, 131 S. Ct. 1849, 1856 (2011)
(“The text of the Amendment thus expressly imposes
two requirements. First, all searches and seizures must
be reasonable. Second, a warrant may not be issued
unless probable cause is properly established and the
scope of the authorized search is set out with particular-
ity.”).


  C. The Lack of Probable Cause Was Clearly Estab-
     lished at the Time of the Raid
   The final part of our qualified immunity inquiry is
whether the constitutional right at stake “was clearly
established at the time of the alleged violation.” McComas,
673 F.3d at 725; see also Michael C. v. Gresbach, 526 F.3d
1008, 1013 (7th Cir. 2008) (“If the right was ‘clearly estab-
lished,’ the official is not entitled to qualified immunity
20                                                 No. 11-3009

from suit.”). A brief review of our case law convinces
us that it was.
   The question is whether, at the time of the violation
in this case, a “reasonably well-trained police officer
would have known that the arrest was illegal.” Olson, 771
F.2d at 281. In 1985, we held in Olson that immunity
does not extend “[w]here the judicial finding of
probable cause is based solely on information the
officer knew to be false or would have known was
false had he not recklessly disregarded the truth.” Id. In
1992, in Juriss v. McGowan, we stripped an officer of
qualified immunity where only his false and misleading
statements provided probable cause to arrest a woman
for aiding a fugitive. 957 F.2d 345, 349-50 (7th Cir.
1992). We reiterated this point in Knox, 342 F.3d at 658
(“We have held in previous cases that a warrant request
violates the Fourth Amendment if the requesting officer
knowingly, intentionally, or with reckless disregard for the
truth, makes false statements in requesting the warrant and
the false statements were necessary to the determination
that a warrant should issue.”). And this principle has been
firmly established in the criminal context since the Su-
preme Court decided Franks v. Delaware, 438 U.S. 154
(1978). See also United States v. Whitley, 249 F.3d 614, 621-22
(7th Cir. 2001). The Court held in Franks that a search
violates the Fourth Amendment if after setting aside the
false or misleading statements in the affidavit submitted to
obtain the warrant, the “ ‘remaining content is insufficient
to establish probable cause.’ ” See United States v. Spears, 673
F.3d 598, 604 (7th Cir. 2012) (quoting Franks, 438 U.S. at
156). In the civil context, the plaintiff need only “point to
No. 11-3009                                              21

a closely analogous case decided prior to the challenged
conduct in order to defeat qualified immunity.” Sonnleitner
v. York, 304 F.3d 704, 716 (7th Cir. 2002). We think there
are plenty. So Officer Gomez is not entitled to qualified
immunity as a matter of law.


                   III. CONCLUSION
   For the above-stated reasons, the district court’s denial
of the defendant’s request for qualified immunity
is A FFIRMED.




                           9-5-12